                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Eastern District of Wisconsin

                                                     Federal Courthouse                     (414)297-1700
                                                     517 E. Wisconsin Ave, Rm 530      TTY (414)297-1088
                                                     Milwaukee WI 53202                Fax (414) 297-1738
                                                                                    www.usdoj.gov/usao/wie
                                                     January 13, 2021

The Honorable Pamela Pepper
United States District Judge
Eastern District of Wisconsin
517 E. Wisconsin Avenue
Milwaukee, WI 53202

       Re:    United States v. Saul Garcia, et al.
              Case No. 19-CR-96

Dear Chief Judge Pepper:

        I am writing on behalf of the parties to provide the Court with the joint status
report ordered on November 16, 2020. Since that time, the parties have continued to
exchange information, engage in discussions, and work toward the resolution of this
matter. At this time, the parties are requesting additional time to work toward resolution
and engage in plea negotiations. The parties are jointly requesting that this Court
schedule a joint status report or a status conference approximately 90 days from now so
that the parties can continue to engage in plea discussions prior to engaging in additional
litigation or scheduling a trial date, if necessary. The parties respectfully request that the
time between January 15, 2021 and the next status date, as scheduled by the Court, be
excluded from computation of the speedy trial deadline pursuant to 18 U.S.C. §§
3161(h)(7)(A), (B)(ii) and (B)(iv).

                                                     Respectfully,

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney

                                            By:      /s/ Laura S. Kwaterski
                                                     LAURA S. KWATERSKI
                                                     Assistant United States Attorney




          Case 2:19-cr-00096-PP Filed 01/13/21 Page 1 of 1 Document 84
